DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for fossil fuels, does not reasonably provide enablement for any and all organic compounds.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. Regarding claims 23, 33 and 38, the method of converting a feedstock to syngas is broad and encompasses feedstock that the process is not enabled for. Regarding claims 26 and 27, the method of converting any type of organic compound or a .
The breadth of claims;
The claim encompasses a method of converting any feedstock, including any organic compound or hazardous material, to syngas.
 The nature of the invention;
The invention is related to converting a feedstock into syngas in a molten metal bath. 
 The state of the prior art;
The prior art teaches converting certain feedstock, such as organic compounds, waste materials and fossil fuels, to syngas. However, there is no teaching regarding conversion of every single possible feedstock, organic compound or hazardous material For example there isn’t a teaching or suggestion from the prior art for converting unstable free radical organic compounds, which are only stable at short instantaneous time intervals and exist only in a laboratory without practical applicability. Or regarding conversion of waste materials and organic compounds with highly radioactive metal complexes. 
 The level of one of ordinary skill;

 The level of predictability in the art;
The level of predictability in this art is low because changes to the identity of the feedstock will determine the feasibility and success of syngas generation. Some compounds will react explosively to a liquid bath and will not be suitable. 
The amount of direction provided by the inventor;
The direction provided by the inventor is extremely minimal. There is only a general recitation regarding converting fossil fuels or municipal wastes to syngas in the molten liquid bath. 
 The existence of working examples; and
There is not working example provided for converting any feedstock, any organic compound or any hazardous material to syngas.
 The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
The quantity of experimentation needed to make or use the invention based on the content of the disclosure is infinite. This is because there are infinite amounts of organic compounds that exist. These would include compounds 
Claims 24-32, 34-37 and 39-42 are rejected due to the virtue of their dependence on claims 23, 33 or 38.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The terms “hazardous material” and “hazardous waste” are indefinite. There is no clear way to ascertain what makes a composition “hazardous”. Compounds excluded by the term “hazardous” are also not defined. It is unclear how to distinguish compounds not encompassed by the term. The boundaries of the claims cannot be determined because the types of materials encompassed by these terms is unclear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 23, 28-33 and 35-41 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tsangaris et al. WO08/104088. 
Regarding claim 23, the reference of Tsangaris et al. teaches a method of producing syngas (method of producing syngas, Page 2, Line 25-Page 3, Line 14), the method comprising the steps of: providing a cupola (carbon converter 10 is in the shape of a cupola, Fig. 3; Page 11, Lines 8-24) for containing a metal bath (the feedstock may contain metal, Page 26, Lines 16-26); and operating an inductive element to react with the metal bath (an inductive element is operated to react with the feedstock, Page 20, Line 14-Page 21, Line 10; Page 25, Lines 4-13). The reference of Tsangaris et al. teaches heating the metals present and clarifies that the metals would in fact melt (Pg. 26, lines 16-25). There is provided the further step of delivering a feedstock to the cupola (carbon converter 10 has one or more input(s) for receiving processed feedstock, Page 8, Line 31-Page 9, Line 12; Page 18, Line 29-Page 19, Line 4). The reference additionally teaches a drain for the undesired slag residue. This would inherently reduce the level of the molten bath down to a desired level.  Regarding the drain position, the reference provides embodiments (Fig. 13 and 16) where the slag exits at an upper surface of the molten bath (Page 25 lines 29-35 and Page 26 lines 11-14). An upper open portion and a lower portion with the liquid bath are also shown (Figures 12, Figure 14, Pg. 5 lines 1-5 and Pg. 17, lines 31-34). The reference also shows an inter-zonal region or inter-zone. This is a zone in between the carbon conversion zone and the slag zone. It has the properties of restricting mass transfer between the two zones. However, this does not limit energy transfer. In one 
Regarding claims 28, 29, 35 and 39, the reference teaches embodiments with direct or indirect plasma torch application (Pg. 11, line 14). 
Regarding claim 30, the reference teaches introducing feedstock from the top of the reactor right onto the top of liquid slag zone (See Fig. 4, Pg. 13, line 31 thru Pg. 14, line 10). 
Regarding claims 31, 32, 37, 40 and 41, the reference teaches injecting steam or air into the carbon conversion zone for efficient syngas production (Pg. 21, lines 13-15 and lines 27-30). 
Regarding claim 33, the reference of Tsangaris et al. teaches a method of producing syngas (method of producing syngas, Page 2, Line 25-Page 3, Line 14), the method comprising the steps of: providing a cupola (carbon converter 10 is in the shape of a cupola, Fig. 3; Page 11, Lines 8-24) for containing a metal bath (the feedstock may contain metal, Page 26, Lines 16-26); and operating an inductive element to react with the metal bath (an inductive element is operated to react with the feedstock, Page 20, 
Regarding claim 36, Regarding claims 31 and 32, the reference teaches injecting steam or air into the carbon conversion zone for efficient syngas production (Pg. 21, lines 13-15 and lines 27-30). These is considered as adding chemical heat.
Regarding claim 38, the reference of Tsangaris et al. teaches a method of producing syngas (method of producing syngas, Page 2, Line 25-Page 3, Line 14), the method comprising the steps of: providing a cupola (carbon converter 10 is in the shape of a cupola, Fig. 3; Page 11, Lines 8-24) for containing a metal bath (the feedstock may contain metal, Page 26, Lines 16-26); and operating an inductive element to react with the metal bath (an inductive element is operated to react with the feedstock, Page 20, Line 14-Page 21, Line 10; Page 25, Lines 4-13). Here Fig. 13 and 14 provide a view of how the plasma torch goes through the upper area above the liquid level. This will heat both the feedstock for conversion and the bath. The reference of Tsangaris et al. teaches heating the metals present and clarifies that the metals would in fact melt (Pg. 26, lines 16-25). There is provided the further step of delivering a feedstock to the cupola (carbon converter 10 has one or more input(s) for receiving processed feedstock, Page 8, Line 31-Page 9, Line 12; Page 18, Line 29-Page 19, Line 4). The reference additionally teaches a drain for the undesired slag residue. This would inherently reduce the level of the molten bath down to a desired level.  Regarding the drain position, the reference provides embodiments (Fig. 13 and 16) where the slag exits at an upper surface of the molten bath (Page 25 lines 29-35 and Page 26 lines 11-14). An upper open portion and a lower portion with the liquid bath are also shown . 

Claims 25-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsangaris et al. WO08/104088, in view of Collins et al. US 2009/0224210.
Regarding claim 25, the reference of Tsangaris et al. does not explicitly disclose wherein the feedstock is a fossil fuel. However Tsangaris et al. teaches the use of processed feedstock that is the by-product of feed stocks that may include feedstock 
Collins et al. teach a process of making a syngas (Para. [0060]) through plasma torch and induction coil heating (Para. [0112]) wherein the feedstock is a fossil fuel (feed stocks include a coal, petroleum coke, coal, lignite coal, oil shale, natural gas or biomass, liquid or gaseous hydrocarbons and waste materials, Para. [0074]).
 At the time of invention it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tsangaris et al. to use raw fossil fuel feedstock, as taught by Collins et al. The motivation for doing so would be to generate processed feedstock from a carbonaceous feedstock (Tsangaris et aI., Page 1, Line 31-Page 2, Line 3; Page 9, Lines 14-23).
Regarding claims 26 and 27, the reference of Tsangaris et al. does not explicitly disclose wherein the feedstock is a combination of any organic compound, fossil fuel and hazardous waste. However Tsangaris et al. teach the use of processed feedstock that is the by-product of feed stocks that may include feedstock from any municipal waste, waste produced by industrial activity and biomedical waste sewage, sludge, coal, heavy oils, petroleum coke, heavy refinery residuals, refinery wastes, hydrocarbon contaminated soils, biomass, and agricultural wastes, tires, and other hazardous waste (Page 1, Line 31-Page 2, Line 3; Page 2, Lines 25-33; Page 7, Lines 10-14). 

At the time of invention it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tsangaris et al. to use any organic compounds, raw hazardous waste and feedstock, as taught by Collins et al. and generally taught by Tsangaris et al. The motivation for doing so would be to generate processed feedstock from a carbonaceous feedstock (Tsangaris et aI., Page 1, Line 31-Page 2, Line 3; Page 9, Lines 14-23).

Claims 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsangaris et al. WO08/104088, in view of Liehr US 6175183.
Tsangaris does not disclose wherein there is provided the further step of supplementing said step of operating an inductive element by performing the further step of conducting electrical energy via a conductive rod formed of a selectable one of graphite and carbon into the metal bath.
However, Liehr does disclose wherein there is provided the further step of supplementing said step of operating an inductive element by performing the further step of conducting electrical energy via a conductive rod formed of a selectable one of graphite and carbon into the metal bath (col 2, In 55- col 3, In 14- disclosing a rod made of a conductive material). 
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11073049. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims require generating syngas from feedstock in a cupola heated by an inductive element and heating the produced syngas in an outlet that has a plasma torch.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857. The examiner can normally be reached M-F; 7-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED T IQBAL/           Examiner, Art Unit 1736                                                                                                                                                                                             
/ANTHONY J ZIMMER/           Primary Examiner, Art Unit 1736